Citation Nr: 0734873	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  04-25 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for service-connected  hemorrhoids.

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement to service connection for a back condition. 

4.  Entitlement to service connection for a neck condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 
INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from October 1971 to January 1972 and in the United 
States Army from October 1973 to October 1976. 

Procedural history

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia which established a noncompensable 
(zero percent) disability rating for hemorrhoids and denied 
service connection for hearing loss, a back condition and a 
neck condition.  The RO in Louisville, Kentucky currently has 
original jurisdiction over the veteran's claim. 

In his June 2004 substantive appeal, the veteran requested a 
personal hearing with a Veterans Law Judge.  In July 2007 the 
veteran submitted a statement indicating that he no longer 
wished to attend a hearing.  The hearing request accordingly 
has been withdrawn.  See 38 C.F.R. § 20.702(e) (2007).

Issue not on appeal

In November 2004, the veteran filed a claim for a psychiatric 
disability, described by him as "mental anxiety".  To the 
Board's knowledge, that claim has not been adjudicated by the 
RO, and the Board is therefore without jurisdiction to 
consider it.  The issue is referred to the RO for appropriate 
action.    


FINDINGS OF FACT

1.  The medical and other evidence of record indicates that 
the veteran's service-connected hemorrhoids are manifested by 
itching and occasional bleeding. 

2.  The competent medical evidence of record indicates that 
the veteran's right ear hearing loss is not related to his 
military service. 

3.  The competent medical evidence of record indicates that 
the veteran's currently diagnosed back disability is not 
related to his military service. 

4.  The competent medical evidence of record indicates that 
the veteran's currently diagnosed neck disability is not 
related to his military service. 


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for 
service-connected hemorrhoids are not met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2007).

2.  Right ear hearing loss was not incurred in or aggravated 
by military service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).

3.  A neck disability was not incurred in or aggravated by 
military service, and such may not be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).

4.  A back disability was not incurred in or aggravated by 
military service , and such may not be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to a compensable disability 
rating for service-connected hemorrhoids and entitlement to 
service connection for right ear hearing loss, a back 
condition and a neck condition.  In the interest of clarity, 
the Board will first discuss certain preliminary matters.  
The Board will then render a decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.
Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated January 31, 2002 including a request for evidence of 
"a relationship between your current disability and an 
injury, disease, or event in service."  In a separate March 
20, 2006 notice letter, the RO informed the veteran of what 
was required for a higher disability rating. 

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
January 2002 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised that VA would make reasonable efforts to obtain 
"medical records, employment records, or records from other 
Federal agencies."  With respect to private treatment 
records, the VA included copies of VA Form 21-4142, 
Authorization and Consent to Release Information, which the 
veteran could complete to release private medical records to 
the VA.  

The Board notes that the January 2002 notice letter 
specifically informed the veteran:  "It's still your 
responsibility to support your claim with appropriate 
evidence."  Additionally, the March 2006 letter informed the 
veteran: "If you have any information or evidence that you 
have not previously told us about, and that information 
concerns the level of your disability . . . , please tell us 
or give us that evidence now."  This complies with the 
"give us everything you've got" provision contained in 38 
C.F.R. § 3.159(b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in the above mentioned March 2006 notice letter 
which detailed the evidence considered in determining a 
disability rating, including "nature and symptoms of the 
condition; severity and duration of the symptoms; and impact 
of the condition and symptoms on employment."  The veteran 
was also advised in the letter as to examples of evidence 
that would be pertinent to a disability rating, such as on-
going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the March 2006 VCAA letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
veteran's service medical records, his VA outpatient medical 
records and provided several examinations.  

The Board notes that service medical records from the 
veteran's military service in the Marine Corps and Army are 
incomplete.  The RO has attempted to obtain these records on 
several occasions, without success.  Because complete copies 
of these records have not been located after multiple 
attempts, the Board believes that an additional remand to 
conduct a further search would be an exercise in futility.  
Cf. Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) [VA's 
efforts to obtain service department records shall continue 
until the records are obtained or unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile].

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has declined to exercise his option of a personal hearing. 

Accordingly, the Board will proceed to a decision.  

1.  Entitlement to an increased rating for service-connected 
hemorrhoids.

Pertinent Law and Regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability. See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities. See 38 
C.F.R. Part 4.

Assignment of diagnostic code

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case." 
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992). In this case, the Board has considered 
whether another rating code is "more appropriate" than the 
one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).

The RO has rated the veteran's disability under Diagnostic 
Code 7336, which is applicable to the instant case, primarily 
because it pertains specifically to the disability at issue 
(hemorrhoids) but also because it provides specific guidance 
as to how symptoms of this disability are to be evaluated.

The Board can identify nothing in the evidence to suggest 
that another diagnostic code would be more appropriate, and 
the veteran has not requested that another primary diagnostic 
code should be used.  Accordingly, the Board concludes that 
the veteran is appropriately rated under Diagnostic Code 
7336.

Specific rating criteria

Mild or moderate hemorrhoids warrant the assignment of a 
noncompensable (zero percent) disability rating.  A 10 
percent rating is assigned for hemorrhoids, external or 
internal, large or thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences.  A 20 
percent rating is assigned for hemorrhoids, external or 
internal, with persistent bleeding with secondary anemia, or 
with fissures.  See 38 C.F.R. § 4.114, Diagnostic Code 7336 
(2007). 

Analysis

Schedular rating

A noncompensable disability rating is currently assigned for 
the veteran's service-connected hemorrhoids.  In order to 
warrant the assignment of a 10 percent disability rating, 
there must be medical evidence of hemorrhoids that are large 
or thrombotic, irreducible and having frequent recurrences.  

A VA outpatient treatment record from November 2002 describes 
the veteran's hemorrhoids as large, with complaints of rectal 
bleeding and itching.  Following treatment, the veteran's 
hemorrhoids were described as "mild" and "of no 
significance."  See an August 2003 VA examination report.  
The August 2003 VA examination also stated that the veteran 
experiences rectal bleeding and itching occasionally.  In 
June 2004 an outpatient treatment record describes the 
veteran as "relatively free of symptoms" with "only 
occasional blood on wiping," his pruritis is "now well 
controlled."  

Subsequent VA outpatient treatment reports are mostly 
negative for complaints of hemorrhoids.  However in December 
2005 the veteran complained of hemorrhoids, rectal itching  
and anal leakage.  The problem was described as "stable".  

In short, the evidence of record does not show thrombotic or 
irreducible hemorrhoids.  There is no evidence of excessive 
redundant tissue.  While the veteran's hemorrhoids were 
described as large in 2002, more recent medical evidence 
indicates the existence of mild or at worst moderate 
hemorrhoids; the condition has been described in the 
objective evidence as "stable" and that the veteran is 
"relatively free of symptoms"  The absence of frequent 
occurrences is supported by the clinical evidence summarized 
above which demonstrates only occasional complaints of and 
treatment for the veteran's hemorrhoids.  
Moreover, the veteran himself has not described hemorrhoid 
symptoms consistent with the award of a compensable 
disability rating. 

The Board has also considered whether a higher disability 
rating would be appropriate in the veteran's case.  However, 
the medical evidence does not indicate that the veteran 
experiences persistent bleeding with secondary anemia, or 
with fissures.  As a result, a 20 percent disability rating 
is not warranted. 

In short, the objective medical evidence of record indicates 
that the veteran is not entitled to an increased disability 
rating under the current schedular criteria.

Fenderson consideration

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

In this case, it does not appear that the veteran's service-
connected hemorrhoid disability has changed appreciably since 
the date as of which service connection was granted, June 9, 
2003.  Indeed, from the medical records the veteran's 
hemorrhoid symptomatology seems to be improving.  
Accordingly, a noncompensable rating was appropriately 
assigned throughout the period under consideration. 


Extraschedular consideration

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2007).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993). 

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
The RO included 38 C.F.R. § 3.321(b)(1) in the May 2004 
Statement of the Case (SOC) and appears to have considered 
the regulation in the veteran's case.  Accordingly, the Board 
will address the possibility of the assignment of an 
extraschedular rating for the increased disability rating at 
issue. 

The Board has been unable to identify an exceptional or 
unusual disability picture.  The record does not show that 
the veteran has required frequent hospitalizations for his 
hemorrhoids.  Indeed, it does not appear from the record that 
he has been hospitalized at all for that disability.  
Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability.  The 
evidence of record does not demonstrate that the that the 
veteran's hemorrhoids cause any unusual employment 
impairment.  In addition, there is no evidence in the medical 
records of an exceptional or unusual clinical picture, or of 
any other reason why an extraschedular rating should be 
assigned.

The Board therefore has determined that referral of the case 
for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted  



Conclusion 

For the reasons set out above, the Board finds that the 
competent and probative medical evidence of record does not 
provide a basis for the assignment of an increased disability 
rating for the veteran's service-connected hemorrhoids.  
A preponderance of the evidence is against the claim, and the 
benefit sought on appeal is accordingly denied.   

2.  Entitlement to service connection for right ear hearing 
loss.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - hearing loss

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2007).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 
(2007).

Presumption of soundness/aggravation of pre-existing 
disability

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto. 
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2005).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  See 38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306. "Clear and 
unmistakable evidence" is a more formidable evidentiary 
burden than the preponderance of the evidence standard.  See 
Vanerson v. West, 12 Vet. App. 254, 258 (1999) [noting that 
the "clear and convincing" burden of proof, while a higher 
standard than a preponderance of the evidence, is a lower 
burden to satisfy than that of "clear and unmistakable 
evidence"].  It is an "onerous" evidentiary standard, 
requiring that the preexistence of a condition and the no-
aggravation result be "undebatable."  See Cotant v. West, 17 
Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. 
App. 331, 334 (1993); see also Vanerson, 12 Vet. App. at 263 
(Nebeker, C.J., concurring in part and dissenting in part).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service. The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See VAOPGCPREC 3- 
2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 
2004).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 
See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 
3.306(b) (2005).
A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2005).

Analysis 

The veteran seeks entitlement to service connection for right 
ear hearing loss. He does not seek service connection for 
bilateral hearing loss.  See the veteran's February 2002 
claim.

Initial matter 

As indicated above, only portions of the veteran's service 
medical records were obtained by the RO.  Under such 
circumstances, the Court has held that there is a heightened 
obligation on the part of VA to explain findings and 
conclusions and to consider carefully the benefit of the 
doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant. See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Moreover, there is no presumption, either in 
favor of the claimant or against VA, arising from missing 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) [the Court declined to apply an "adverse 
presumption" where records have been lost or destroyed while 
in Government control which would have required VA to 
disprove a claimant's allegation of injury or disease in 
service in these particular cases].

Discussion

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence or aggravation of 
disease or injury; and (3) medical nexus.  See Hickson, 
supra.

With respect to Hickson element (1), a VA examination 
conducted in June 2004 reveals that the veteran has right ear 
hearing loss as described by 38 C.F.R. § 3.385 (2007).  
Hickson element (1) has therefore been satisfied. 

With respect to Hickson element (2), as indicated above, 
portions of the veteran's service medical records are 
missing.  The records that have been associated with the 
veteran's claims folder include, in part, enlistment 
examinations from the Marine Corps in August 1971, the Army 
Reserve in September 1972 and active duty in the  Army in 
October 1973.  The record does not contain any separation 
examination reports.  

A review of these records indicates that the veteran entered 
the Marine Corps and the Army with right ear hearing loss.  
During the veteran's 1971 Marine Corps enlistment 
examination, his puretone thresholds were as follows:

Hertz (Hz)	500	1000	2000	4000 	
Right (dB)	25	35	40	50	
Left (dB)	25	10	20	5	

The enlistment examination report contains the notation 
"def[ective] hearing - H2".  See Odiorne v. Principi, 3 
Vet. App. 456, 457 (1992) [observing that the "PULHES" 
profile reflects the overall physical and psychiatric 
condition of the veteran on a scale of 1 (high level of 
fitness) to 4 (a medical condition or physical defect which 
is below the level of medical fitness for retention in the 
military service); the "H" reflects the state of the "hearing 
and ear"].  

Since right ear hearing loss was noted upon the veteran's 
enlistment examination, the statutory presumption of 
soundness does not apply.  See 38 U.S.C.A. §§ 1111, 1132 
(West 2002).

Since right ear hearing loss was shown prior to service and 
was noted on entry, as discussed above, the veteran cannot 
bring a claim for service connection for that disorder, but 
he may bring a claim for service-connected aggravation of 
that disorder.  See Wagner v. Principi, 370 F. 3d 1089 (Fed. 
Cir. 2004).  

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 
3.306.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995). 

While the veteran's service medical records have been lost, 
the claims file contains a number of VA outpatient treatment 
records and the report of a VA examination conducted in June 
2004.  The June 2004 VA examiner's report indicates that he 
conducted an audiological examination and thoroughly reviewed 
the veteran's claims folder.  The examiner noted that the 
veteran has "consistently denied any hearing loss on medical 
histories.  In all cases . . . answers were always negative 
regarding ear pathology."  The examiner also noted that the 
veteran had right ear hearing loss during his September 1971 
and October 1973 enlistment examinations and stated that 
"results of [the 1973] test were essentially unchanged from 
the 1971 audiogram."

In his report, the examiner acknowledged that the veteran's 
September 1972 Army Reserve physical did not identify any 
hearing loss.  However, given that the veteran's 1971 Marine 
Corps physical and the October 1973 active duty Army physical 
both showed right ear hearing loss, the examiner concluded 
that the 1972 Reserve test was inaccurate. The examiner 
opined that the veteran's hearing thresholds were probably 
"interpolated from whispered voice testing" and that such a 
practice "should not be done."  

After reviewing the veteran's medical history, the examiner 
concluded that "since the [veteran's] hearing loss seems to 
have existed on the preinduction physical and a significant 
amount of time has passed since discharge, it is not likely 
that [the veteran's] time in service aggravated any type of 
existing hearing loss or caused hearing loss."  There are no 
contrary medical opinions of record.  

Based on this opinion, and on the medical history, which 
indeed indicates that the veteran did not report any hearing 
problems for many years after service, the Board finds that 
there is clear and unmistakable evidence that the veteran's 
right ear hearing loss did not undergo any aggravation during 
military service. 
 
In short, the Board has reached the conclusion that the 
record, viewed as a whole, shows by clear and unmistakable 
evidence that the veteran's right ear hearing loss was not 
aggravated during service.  Thus, service connection is not 
warranted. The benefit sought on appeal is denied.




	(CONTINUED ON NEXT PAGE)




3.  Entitlement to service connection for back condition. 

4.  Entitlement to service connection for a neck condition.

For the sake of economy, because these two issues involve the 
application of the same law to virtually identical facts, the 
Board will address them together.

Relevant law and regulations

The law and regulations generally pertaining to these claims 
have been set out above.  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
manifested to a compensable degree within the initial post-
service year.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2006).

Analysis

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

With respect to Hickson element (1), the medical evidence 
indicates that the veteran has degenerative joint disease of 
the lumbar spine, neuroforaminal narrowing of the lumbosacral 
spine, lumbosacral spinal stenosis and moderate cervical 
degenerative joint disease.  Hickson element (1) has 
therefore been met for both issues. 

With respect to Hickson element (2), the veteran has alleged 
that he was involved in a motor vehicle accident in 1974 in 
which injured his back and neck.  


The Board observes at this juncture that the veteran does not 
contend that he had a pre-existing back or neck disability.  
During the August 1971 Marine Corps entrance examination, the 
examining physician noted "low[er] back pain with excessive 
lifting - minor".  Unlike the veteran's hearing loss, there 
was no notation of a defective back, and the veteran's 
physical capacity or stamina under the PULHES profile was 
rated as 1, for a high level of fitness.  Therefore, there is 
insufficient evidence to establish that the veteran had a 
pre-existing back condition on enlistment.  The presumption 
of soundness on enlistment has not been rebutted as to the 
back or neck.

Concerning the veteran's contention that he was injured in a 
motor vehicle accident in service, there is no reference to a 
motor vehicle accident or to spinal complaints in the service 
medical records.  However, as noted above some of the 
veteran's service medical records appear to be missing.  

A review of the veteran's post-service medical records 
indicates that he first sought treatment for lower back pain 
in January 1982.  During this examination the veteran 
provided a history of back pain developing after military 
service.  The treatment report contains no mention of a neck 
injury at this time.  The veteran did not complain of back 
pain again until August 1997, over twenty years after he 
separated from military service.  The first medical evidence 
documenting a complaint of neck pain is dated January 1998.  

The medical evidence indicates that the veteran was seen on 
several different occasions for back and neck pain between 
1997 and the date he filed for service connection, October 
2001.  None of these reports references an in-service 
accident or injury.  The first time the veteran related his 
back pain to an in-service motor vehicle accident was in 
March 2002, at which time he was attempting to obtain 
monetary benefits from VA.  

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 
271 F.3d 1072, 1076 (Fed. Cir. 2001), the United States Court 
of Appeals for the Federal Circuit, citing its decision in 
Madden, recognized that that Board had inherent fact-finding 
ability.

Here, after review of the entire record the Board finds that 
the sweep of medical evidence up to the time of the veteran's 
claim for service connection demonstrates that his military 
service was in no way implicated in his back and neck 
complaints, which began many years after service,.  
Significantly, throughout this period of time the veteran did 
not mention military service in general or the motor vehicle 
accident in particular as being the source of his spinal 
complaints.  This body of evidence is more persuasive than 
the veteran's own recent assertions that his current back and 
neck problems are a result of an in-service motor vehicle 
accident.  Such records are more reliable, in the Board's 
view, than the veteran's unsupported assertion of events now 
over three decades past.  The veteran's  memory may have been 
dimmed with time; in addition his recent statements have been 
made in connection with his claim for monetary benefits from 
the government.  See Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) [VA cannot ignore a veteran's testimony simply 
because the veteran is an interested party; personal interest 
may, however, affect the credibility of the evidence].

The Board wishes to make it clear that it does not 
necessarily doubt that the veteran may have been involved in 
a motor vehicle accident during his military service.  
However, the evidence of record, as a whole, does not support 
the veteran's contention that he sustained injury and/or 
chronic disability thereby.

Based on the objective medical history, the Board finds that 
an in-service neck and back injury did not occur.  

The Board additionally observes that there is no evidence of 
arthritis in service or within the initial post-service 
presumptive period of one year, and the veteran does not 
appear to so allege.  Arthritis was initially diagnosed two 
decades after service. 

In summary, Hickson element (2) has not been met, and the 
veteran's claim fails on this basis alone. 

With respect to Hickson element (3), in June 2004 the veteran 
was afforded a VA examination to determine the extent of his 
spinal injuries.  The evidence of record indicates that the 
VA examiner reviewed the veteran's claims folder, his service 
medical records and provided a thorough examination.  After 
reviewing all the evidence, the examiner concluded that: "it 
is not as likely that the veteran's lower back condition and 
neck condition are secondary to military service."  


In his report, the examiner specifically noted the pre-
service August 1971 complaint of reoccurring back pain. He 
explained that the fact that the veteran specifically stated 
that he did not have lower back pain in subsequent in-service 
examinations was significant.  In making his conclusion the 
VA examiner stated that given the lack of in-service medical 
evidence and the lack of documented back pain in subsequent 
entrance examinations, combined with the lack of a chronic 
neck or back treatment after service, there was simply not 
enough documentation to support a medical nexus. 

To the extent that the veteran and his representative contend 
that a medical relationship exists between his back and neck 
condition and service, any such statements offered in support 
of the veteran's claim do not constitute competent medical 
evidence and cannot be accepted by the Board.  See Espiritu 
v. Derwinski, 2 Vet. App. 491, 494-5 (1992); see also 38 
C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions]. Consequently, Hickson 
element (3) has not been met and the veteran's claim fails on 
this basis as well. 

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claims of entitlement to service connection for 
back and neck conditions, as Hickson elements (2) and (3) 
have not been met.  The benefits sought on appeal are 
accordingly denied.



ORDER

Entitlement to an increased  rating for service-connected  
hemorrhoids is denied.

Entitlement to service connection for right ear hearing loss 
is denied.

Entitlement to service connection for back condition is 
denied. 

Entitlement to service connection for a neck condition is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


